Exhibit 10.8

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 14th day of April, 2014, by and between Sizmek Inc., a Delaware
corporation, its subsidiaries, affiliates, successors and assigns (collectively,
the “Corporation”), and Andy Ellenthal (“Executive”).

 

WHEREAS, the Corporation and Executive desire to enter into an employment
relationship on the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 

1.                                      Employment.  The Corporation hereby
employs Executive in the initial capacity and title set forth below; and
Executive hereby accepts employment by the Corporation, on the terms and
conditions hereinafter set forth.

 

2.                                      Title and Duties.  Executive’s job title
shall be Executive Vice President of Sales and Operations.  During the term of
Executive’s employment, Executive’s principal duties and responsibilities shall
be as are customarily associated with such position, and Executive shall perform
such additional services and duties for the Corporation and its subsidiaries
consistent with Executive’s position as the Chief Executive Officer may from
time to time designate.  Executive agrees to hold such offices as may be
assigned to him from time to time by the Corporation, reasonably consistent with
his then position, and to devote substantially all of his full time, energies
and best efforts to the performance thereof to the exclusion of all other
business activities, except any other activities as the Corporation may consent
to in writing.

 

3.                                      Employment Term.  The term of
Executive’s employment hereunder shall begin on the effective date hereof and
continue thereafter until terminated by the Corporation upon written notice to
Executive, until terminated by Executive pursuant to Section 15, or as otherwise
provided in Section 15 hereof, whichever event shall occur first.

 

4.                                      Salary and Additional Compensation.  As
compensation for the services to be rendered by Executive to the Corporation
pursuant to this Agreement, Executive shall be paid the following compensation
and other benefits, which compensation and benefits may be paid or provided by
the Corporation or Sizmek Technologies, Inc., its wholly-owned subsidiary:

 

(a)                                 Base Salary:  Salary shall be payable in
equal bimonthly installments in arrears, or otherwise in accordance with the
Corporation’s then-standard payroll practices.  Executive shall be paid an
annual salary of $350,000.00, which shall be reviewed annually, and subject to
increase (but not decrease) by the Corporation from time to time (“Base
Salary”).

 

(b)                                 Annual Incentive :  In addition to
Executive’s Base Salary, Executive will be eligible to receive additional
compensation as set forth in Schedule 1 of this Agreement, which includes but is
not limited to an Annual Incentive (as defined in Schedule 1), with Executive’s
eligibility for any such additional compensation dependent upon his assent to
the terms of this Agreement, as well as his execution of this Agreement.

 

(c)                                  Stock Incentive Plans:  In addition to
Executive’s Base Salary, and Executive’s Annual Incentive , Executive shall be
eligible to participate in the Corporation’s stock incentive plans,

 

--------------------------------------------------------------------------------


 

including through the issuance of Long-Term Incentive Awards (as defined below),
subject to approval of the Compensation Committee (or other applicable
committee) of the Board of Directors of the Corporation (the “Board”), and
subject to any limitation as may be provided by applicable law or regulation.

 

(d)                                 Employee Benefit Plans:  Executive shall be
eligible to participate, to the extent he may be eligible in accordance with the
terms of any such plans, and to the extent employees at his level are eligible
for any such plans, in any profit sharing, retirement, insurance, health or
other employee benefit plan maintained by the Corporation.

 

5.                                      Life Insurance.  The Corporation, in its
discretion, may apply for and procure in its own name and for its own benefit,
life insurance on the life of Executive in any amount or amounts considered
advisable by the Corporation during the term of Executive’s employment, and
Executive shall submit to any medical or other examination and execute and
deliver any application or other instruction in writing, reasonably necessary to
effectuate such insurance.

 

6.                                      Expenses.  During the term of his
employment, the Corporation shall reimburse Executive in accordance with the
Corporation’s policies and procedures for all proper expenses incurred by
Executive in the performance of Executive’s duties hereunder, regardless of
where incurred.

 

7.                                      Vacations and Leave.  Executive shall be
entitled to vacation benefits in accordance with the Corporation’s vacation
policy, but in no event less than four weeks of paid vacation per year, to be
accrued in accordance with the Corporation’s vacation policy in effect from time
to time, and such additional leave time as is customarily granted to the other
executive officers of the Corporation.

 

8.                                      Non-Disclosure of Confidential
Information.  For purposes of this Agreement, “Confidential Information” shall
mean any trade secret, confidential, proprietary, or non-public information and
materials concerning the Corporation and/or its clients, whether such
information  or materials are memorized, memorialized in any manner, in hard
copy, electronic, or other form, or that qualifies as confidential, restricted,
or for internal use only pursuant to Corporation guidelines or the Employee
Handbook; the Corporation’s products, business strategies, know-how designs,
formulas, processes, and methods; research; marketing; pricing; business
relationships; software, software code and other technologies; forecasts;
margins; confidential information of other employees; plans and proposals;
client information (including but not limited to lists of clients, client names,
contact information, personal data or identifying numbers; financial data;
historical information; preferences and strategies, as well as any compilations
of same); and any other non-public, technical, non-technical, or business
information, whether written or oral.  Executive acknowledges that the
Corporation maintains much of its Confidential Information on its secured
network and that the Confidential Information provides a competitive advantage
to the Corporation.  The term “Confidential Information” does not include
information that (a) has become known to the public generally through no fault
of Executive, or (b) the Corporation regularly provides to third parties without
restriction on use or disclosure.

 

To assist Executive in the performance of his duties, the Corporation agrees to
provide and shall provide Executive with Confidential Information and materials
as a result of his signing this Agreement, with such Confidential Information
being in addition to any such information Executive received from the
Corporation prior to signing this Agreement.  Executive acknowledges that he is
receiving other good and valuable consideration, the adequacy of which Executive
hereby expressly acknowledges.

 

Due to the sensitive nature of this Confidential Information, Executive
acknowledges that the Corporation has legitimate business and competitive
interests and legal rights to require non-disclosure of the Confidential
Information to other companies and/or individuals and to require that the
Confidential

 

2

--------------------------------------------------------------------------------


 

Information be used only for the Corporation’s benefit and, in the event of a
client, the Confidential Information’s intended use.  Executive agrees that he
will not at any time, either during or after his employment by the Corporation
(except as authorized by the Corporation), divulge or disclose, directly or
indirectly, to any person, firm, association or corporation other than bona fide
employees of the Corporation or use for Executive’s own benefit, gain or
otherwise, Confidential Information, unless compelled to do so by subpoena,
judicial process or other governmental proceeding.  In the event Executive is
compelled to make such disclosure, he will promptly provide written notice to
the Corporation.

 

Executive, in the course of his employment for the Corporation, may disclose
Confidential Information to legal counsel or those providing accounting
services, financial services, venture capital services and similar professional
services to the Corporation where there is a legitimate business need.

 

Executive also recognizes that the Corporation may receive from third parties,
including customers, vendors, and business associates, their confidential or
proprietary information subject to a duty on the Corporation’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes.  Executive agrees to hold all such information in the strictest
confidence and not to disclose it to any person, firm, or corporation or to use
it except as necessary in carrying out Executive’s work for the Corporation
consistent with the Corporation’s agreement with the third party that provided
the confidential and proprietary information.

 

Executive represents that Executive’s employment by the Corporation does not and
will not breach any agreement between Executive and any former employer,
including any non-compete agreement or any agreement to keep in confidence or
refrain from using information acquired by Executive prior to Executive’s
employment by the Corporation. During Executive’s employment by the Corporation,
Executive agrees that Executive will not violate any non-solicitation agreements
Executive entered into with any former employer or third party, nor will
Executive bring onto the premises of the Corporation or use any unpublished
documents or any property belonging to any former employer or other third party,
in violation of any lawful agreements with that former employer or third party.

 

9.                                      Agreement Not to Compete With the
Corporation.   In order to protect the Corporation’s Confidential Information,
and the Corporation’s business goodwill and competitive position, and in
exchange for the Corporation providing Executive the consideration set forth
herein, Executive agrees that during his employment with the Corporation, and
for a period of 12 months following the termination of his relationship with the
Corporation for any reason, Executive shall not, directly or indirectly, either
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any business that is in competition in any
manner whatsoever with the business of the Corporation.  For purposes of
Sections 9 and 10, the terms “competition”, “compete” or “competing” mean
engaging in the same or substantially similar business as (1) the Corporation’s
or any of its Affiliates’ business of online ad serving and campaign management,
including display, video, mobile and rich media, (2) any trading business that
is fully integrated and packaged with an online ad serving and campaign
management business, or any business providing a buy side real time bidding
system connected to an ad management platform or providing solutions or services
for outsourced media buying using a real time bidding system, or (3) any
business providing solutions and services such as those provided by Peer39, Inc.
in any manner whatsoever (other than as a passive investor), including without
limitation, as a proprietor, partner, investor, shareholder, director, officer,
employee, consultant, independent contractor, or otherwise.  “Affiliate” is
defined as any legal

 

3

--------------------------------------------------------------------------------


 

entity that, directly or indirectly through one more intermediaries, controls,
is controlled by, or is under the common control of the Corporation.

 

Executive acknowledges that the Corporation conducts its business on a worldwide
basis, and that the restrictions contained in this Agreement are reasonable and
necessary to the extent they are deemed to apply to any location in which the
Corporation conducts business or conducted business during the period of
Executive’s employment.

 

10.                               Agreement Not to Solicit the Corporation’s
Customers.   In order to protect the Corporation’s Confidential Information, and
the Corporation’s business goodwill and competitive position, and in exchange
for the Corporation providing Executive the consideration set forth herein,
Executive agrees that, for a period of 12 months following the termination of
his relationship with the Corporation for any reason, he shall not, either
directly or indirectly, use the Corporation’s Confidential Information to call
on, service, solicit, or accept competing business from the Corporation’s
customers or prospective customers whom or which Executive, within the previous
two (2) years, had or made contact with, in any form whatsoever, regarding the
Corporation’s business.  Executive further agrees that he shall not assist any
other person or entity in such a solicitation using the Corporation’s
Confidential Information.

 

11.                               Agreement Not to Recruit Other Employees.  In
order to protect the Corporation’s Confidential Information, and the
Corporation’s business goodwill and competitive position, and in exchange for
the Corporation providing Executive the consideration set forth herein,
Executive agrees that during his employment with the Corporation and for a
period of 12 months following the end of Executive’s employment with the
Corporation for any reason, he shall not, either directly or indirectly, call
on, recruit, solicit, or induce any employee, contractor or officer of the
Corporation whom Executive had contact with in the course of his employment with
the Corporation to terminate his relationship with the Corporation, and will not
assist any other person or entity in such a solicitation.  Executive further
agrees that he will not discuss, by any means whatsoever, with any such
employee, contractor or officer of the Corporation the termination of such
individual’s relationship with the Corporation, during the time period set forth
above.

 

12.                               Reasonableness of and Remedies for Breach of
Executive’s Covenants of Non-Disclosure and Non-Competition.  Executive has
carefully read and considered the provisions of Sections 8, 9, 10, 11 and 14,
and, having done so, agrees and acknowledges that the foregoing restrictions
limit his ability to engage in competition in the geographic region and during
the period provided for above.  Executive expressly warrants and represents that
these restrictions with respect to time, geographic territory, and scope of
activity are reasonable and necessary to protect the trade secrets of the
Corporation and its parent or subsidiary corporations, officers, directors,
shareholders and other employees, the Confidential Information the Corporation
has agreed to provide to Executive, and the Corporation’s business goodwill and
competitive position.

 

(a)                                 In the event that, notwithstanding the
foregoing, any of the provisions of Sections 8, 9, 10, 11 and 14 shall be held
to be invalid or unenforceable, the remaining provisions thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.  In the event that any
provision of Sections 8, 9, 10, 11 and 14 shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the time period and/or areas of restriction and/or
related aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.

 

4

--------------------------------------------------------------------------------


 

(b)                                 In the event of a breach of any of the
covenants in Sections 8, 9, 10, 11 and 14, the Corporation shall have the right
to seek monetary damages for any such breach.  In addition, in the event of a
breach or threatened breach of any of the covenants in Sections 8, 9, 10, 11 and
14, the Corporation shall have the right to seek equitable relief, including
specific performance by means of an injunction against Executive or against
Executive’s partners, agents, representatives, servants, employers, employees,
and/or any and all persons acting directly or indirectly by or with him, to
prevent or restrain any such breach.

 

13.                               Notice to Subsequent Employer.  While the
restrictive covenants described in Sections 8, 9, 10, 11 and 14 are in effect,
Executive agrees to advise all future employers and business partners of the
restrictions and obligations contained in this Agreement.  Executive further
authorizes the Corporation to notify others of said restrictions, including
customers of the Corporation and Executive’s future employers and business
partners.  Notification of customers or Executive’s future employers or business
partners of the terms of this Agreement shall not give rise to any claim in tort
or contract against the Corporation by Executive, provided such notification is
determined by the Corporation in good faith to be reasonably necessary for the
Corporation to protect its Confidential Information, or to prevent the violation
of any covenant not to compete, or violation of the prohibition of solicitation
of customers or employees of the Corporation by Executive.

 

14.                               Inventions.  Attached hereto as Exhibit A is a
list describing all inventions, original works of authorship, developments,
improvements and trade secrets which were made by Executive prior to his
employment with the Corporation (“Prior Inventions”), which belong to Executive,
which relate to the Corporation’s proposed business, products, or research and
development, and which are not assigned to the Corporation hereunder; or, if no
such list is attached, Executive represented that there are no such Prior
Inventions.  If in the course of Executive’s employment with the Corporation,
Executive incorporates into a Corporation product, process or machine a Prior
Invention owned by Executive or in which Executive has an interest, the
Corporation is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use or
sell such Prior Invention as part of or in connection with such product, process
or machine.

 

Executive agrees that he will promptly make full written disclosure to the
Corporation, will hold in trust for the sole right and benefit of the
Corporation, and hereby assign to the Corporation, or its designee, all
Executive’s right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which Executive solely or jointly conceives or develops or reduces to
practice, during the period of time Executive is in the employ of the
Corporation (collectively referred to as “Inventions”).  Executive agrees to
assist the Corporation, or its designee, at the Corporation’s sole expense,
including but not limited to reasonable attorney’s fees, if any, incurred by
Executive, in every proper way to secure the Corporation’s rights in the
Inventions and any copyrights, patents, or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Corporation of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Corporation shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Corporation the sole
and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, or other intellectual property rights relating thereto. 
Executive further agrees that his obligation to execute or cause to be executed,
when it is in his power to do so, any such instrument or papers shall continue
after the termination of this Agreement.

 

15.                               Termination; Notice of Termination. 
Employment of Executive under this Agreement may/will be terminated:

 

5

--------------------------------------------------------------------------------


 

(a)                                 By Executive’s death.

 

(b)                                 If Executive is “Totally Disabled.”  For the
purposes of this Agreement, Executive will be totally disabled if he is “totally
disabled” as defined in and for the period necessary to qualify for benefits
under any disability income insurance policy and any replacement policy or
policies covering Executive and Executive has been declared to be totally
disabled by the insurer.  Notwithstanding the foregoing, Executive shall be
deemed “totally disabled” if he is unable to perform his duties hereunder for
any consecutive 90 day period or for any 180 days during a 360 day period.

 

(c)                                  By voluntary resignation of Executive,
whether or not for Good Reason.  For purposes of this Agreement, the term “Good
Reason” shall mean a termination of the Executive’s employment hereunder if any
of the following events occur without the Executive’s express written consent:
(i) the assignment to Executive of duties inconsistent with the title of
Executive Vice President of Sales and Operations, Executive Vice President of
Sales and/or Chief Operating Officer, subject to Board of Directors Approval;
(ii) the material reduction of Executive’s then-current Base Salary or target
Annual Incentive; (iii) the relocation of Executive’s principal place of
employment to a location more than 20 miles from Executive’s then-current
principal place of employment, or the transfer of Executive’s principal place of
employment to a place other than the Corporation’s New York, New York offices
(excepting reasonable travel on the Corporation’s business); or (iv) any
material breach by the Corporation or any of its subsidiaries of this
Agreement.  Executive must provide written notice to the Corporation of the
occurrence of any of the foregoing events or conditions without Executive’s
written consent within 90 days of the occurrence of such event.  The Corporation
or any successor or affiliate shall have a period of 30 days to cure such event
or condition after receipt of written notice of such event from Executive.  Any
voluntary termination of employment for “Good Reason” following such 30-day cure
period must occur no later than the date that is six months following the
initial occurrence of one of the foregoing events or conditions without
Executive’s written consent.

 

(d)                                 By the dissolution and liquidation of the
Corporation (other than as part of a reorganization, merger, consolidation or
sale of all or substantially all of the assets of the Corporation whereby the
business of the Corporation is continued).

 

(e)                                  By the Corporation for Cause.  This
Agreement and Executive’s employment with the Corporation may be terminated for
Cause at any time.  For purposes of this Agreement, “Cause” shall mean only the
following:  (i) a conviction of or a plea of guilty or nolo contendre by
Executive to a non-motor vehicle felony or an act of fraud, embezzlement or
theft or other criminal conduct against the Corporation; (ii) habitual neglect
of Executive’s material duties or failure by Executive to perform or observe any
substantial lawful obligation of such employment that is not remedied within 30
days after written notice thereof from  the Board; or (iii) any material breach
by the Executive of this Agreement.  Should Executive dispute whether he was
terminated for Cause, then the Corporation and the Executive shall enter
immediately into binding arbitration pursuant to Section 23.

 

(f)                                   By the Corporation at any time without
Cause.

 

(g)                                  Any termination of Executive’s employment
shall be communicated by a written “Notice of Termination.”  Such notice shall
indicate a specific termination provision in this Agreement which is relied
upon, recite the facts and circumstances claimed to provide the basis for such
termination, if applicable and specify the date of termination, which shall not
pre-date such notice.  In addition, (i) if such Notice of Termination is
submitted by Executive, the date of termination specified in such Notice of
Termination shall not be earlier than 60 days following the date of such Notice
of Termination, and (ii) if such Notice of Termination is submitted by the
Corporation in connection with a termination of Executive’s employment without
Cause pursuant to Section 15(f), the date of termination specified in

 

6

--------------------------------------------------------------------------------


 

such Notice of Termination shall not be earlier than 60 days following the date
of such Notice of Termination.  As used in the Agreement, “Date of Termination”
shall mean the date of termination specified in the Notice of Termination;
provided, however, that if Executive ceases to perform his duties hereunder
following the delivery of a Notice of Termination by Executive or the
Corporation but before the date of termination specified therein, “Date of
Termination” shall mean the date Executive ceases to perform his duties
hereunder.

 

16.                               Payments Upon Termination.  Payments to
Executive upon termination shall be limited to the following:

 

(a)                                 If Executive is terminated due to
(i) voluntary resignation pursuant to Section 15(c) other than for Good Reason,
(ii) dissolution and liquidation of the Corporation pursuant to
Section 15(d) other than in conjunction with a Change in Control, or (iii) for
Cause pursuant to Section 15(e), Executive shall be entitled to (A) all
arrearages of Base Salary through the Date of Termination, payable on the Date
of Termination, (B) any accrued but unused vacation through the Date of
Termination, payable on the Date of Termination, (C) any Annual Incentive earned
but not paid prior to the Date of Termination, payable in a lump sum payment on
the date on which Annual Incentives for the calendar year to which such Annual
Incentive relates are paid to the Corporation’s executive officers generally,
but in all events such payment shall be made no later than March 15 of the
calendar year following the calendar year in which the Date of Termination
occurs, plus (D) all other benefits, if any, under any group retirement plan,
health benefits plan or other group benefit plan maintained by the Corporation
or its subsidiaries and any reimbursement of expenses pursuant to Section 6 to
which Executive may be entitled pursuant to the terms of such plans or
agreements at the time of Executive’s Date of Termination  payable in accordance
with the applicable plans and the Corporation’s customary policies as in effect
from time to time (collectively, the “Accrued Obligations”), but shall not be
entitled to further compensation.

 

(b)                                 If Executive is terminated due to death or
Total Disability pursuant to Section 15(a) or 15(b), respectively, Executive
shall be entitled to:

 

(i)                                     the Accrued Obligations;

 

(ii)                                  payment of an amount equal to any Annual
Incentive to which Executive would have been entitled to receive for the
calendar year in which Executive’s Date of Termination occurs had Executive
remained employed by the Corporation pursuant to this Agreement, which Annual
Incentive shall be determined by the Board or the Compensation Committee thereof
based on the Corporation’s performance for such calendar year and in accordance
with the terms of the applicable Annual Incentive program for such calendar
year, payable in a lump sum payment on the date on which Annual Incentives for
the calendar year in which the Date of Termination occurs are paid to the
Corporation’s executive officers generally, but in all events such payment shall
be made no later than March 15 of the calendar year following the calendar year
in which the Date of Termination occurs; and

 

(iii)                            (A)         the vesting and/or exercisability
of each of Executive’s outstanding Long-Term Incentive Awards (as defined below)
(other than Performance Awards (as defined below)) shall be accelerated, with
such acceleration to be effective as of Executive’s Date of Termination; and

 

(B)                               unless otherwise provided in any agreement
evidencing a Performance Award, with respect to each outstanding Performance
Award held by Executive as of his Date of Termination, Executive (or his estate,
if applicable) shall remain eligible to vest in

 

7

--------------------------------------------------------------------------------


 

such portion of the Performance Award as is attributable to the performance
period(s) then-underway and scheduled to terminate on or prior to December 31 of
the calendar year during which Executive’s Date of Termination occurs (the
“Current Performance Period(s)”) in accordance with the terms of such
Performance Award based on actual performance relative to the performance goals
applicable to the Current Performance Period(s), which vesting and, if
applicable, settlement shall be effective on the last day of the Current
Performance Period(s) (or such other vesting and/or settlement date as may be
provided in the agreement evidencing the Performance Award); provided, however,
that in no event shall the vesting and, if applicable, settlement, of such Award
be effective later than March 15 of the calendar year following the calendar
year in which Executive’s Date of Termination occurs. Any unvested portion of an
outstanding Performance Award that is not eligible to vest based on the Current
Performance Period(s) shall terminate as of Executive’s Date of Termination
except as otherwise provided in any of the Corporation’s plan(s) and/or the
award agreements under which any of Executive’s Long-Term Incentive Awards were
granted.

 

Nothing in this Section 16(b)(iii) shall be construed to limit any more
favorable vesting applicable to Executive’s Long-Term Incentive Awards in the
Corporation’s plan(s) and/or the award agreements under which the Long-Term
Incentive Awards were granted.  The foregoing provisions are hereby deemed to be
a part of each Long-Term Incentive Award and, unless expressly superseded by the
terms of any agreement evidencing a Performance Award, to supersede any less
favorable provision in any agreement or plan regarding such Long-Term Incentive
Award.  For purposes of this Agreement, “Long-Term Incentive Awards” means all
stock options, restricted stock, restricted stock units and such other long-term
incentive awards granted pursuant to the Corporation’s equity incentive award
plans, long-term incentive award plans or agreements and any shares of stock
issued upon exercise thereof.  For purposes of this Agreement, “Performance
Awards” means any Long-Term Incentive Awards granted pursuant to the
Corporation’s performance-based compensation plan or pursuant to any plan or
agreement that Executive has entered into with the Corporation providing the
payment, vesting or settlement of which is based upon the Executive’s or the
Corporation’s performance.

 

(c)                                  If Executive is terminated by the
Corporation without Cause, or Executive terminates his employment for Good
Reason, then the Executive shall be entitled to receive the following payments
and benefits:

 

(i) all Accrued Obligations;

 

(ii) subject to Executive’s execution and non-revocation of a full and final
Release (as defined in Section 16(d) below), severance equal to the sum of
(A) 12 months’ Base Salary at the rate in effect on the date of termination (or,
if the Executive has terminated his employment for Good Reason due to a
reduction in Base Salary, his Base Salary prior to such reduction), plus (B) an
amount equal to Executive’s target Annual Incentive for the year in which the
Date of Termination occurs, pro-rated for the portion of such year that elapsed
prior to the Date of Termination, which amount shall be payable in a lump sum on
the date that is 60 days following the Executive’s Date of Termination; and

 

(iii)                               (A)                               the
vesting and/or exercisability of such portion of Executive’s outstanding
Long-Term Incentive Awards (other than Performance Awards) as would have vested
with respect to the calendar year during which the Date of Termination occurs
had Executive remained employed through the last day of such calendar year,
pro-rated based on the number of full calendar quarters that Executive was
employed during such calendar year prior to

 

8

--------------------------------------------------------------------------------


 

the Date of Termination, shall be accelerated, with such acceleration and, if
applicable, settlement to be effective as of Executive’s Date of Termination;
and

 

(B)                               the Pro-Rata Portion (as defined below) of
Executive’s outstanding Performance Awards that would have been eligible to vest
with respect to the performance period(s) then-underway shall (1) remain
outstanding and eligible to vest subject to the attainment of the performance
measures as provided under the terms of the applicable award agreement, (2) only
vest, in whole or in part, upon the attainment of such performance measures
(with any performance multipliers only applied to the applicable Pro-Rata
Portion), and (3) to the extent all or a portion of the applicable Pro-Rata
Portion vests, become exercisable and/or payable at the time originally
scheduled to be exercisable and/or paid under the terms of the applicable award
agreement. Any unvested portion of an outstanding Performance Award that is not
eligible to vest based on the this Section 16(c)(iii)(B) shall terminate as of
Executive’s Date of Termination except as otherwise provided in any of the
Corporation’s plan(s) and/or the award agreements under which any of Executive’s
Long-Term Incentive Awards were granted.  “Pro-Rata Portion” shall mean for each
performance period under a Performance Award that portion of the applicable
Performance Award determined by multiplying the maximum amount payable pursuant
to the performance period under the applicable Performance Award by a fraction,
(i) the numerator of which is the number of full calendar quarters that
Executive was employed during such performance period through the Date of
Termination, and (ii) the denominator of which is the total number of full
calendar quarters during such performance period; and

 

(C)                               in the event such termination without Cause or
resignation for Good Reason occurs following a Change in Control (as defined in
the Corporation’s 2014 Incentive Award Plan), the vesting and/or exercisability
of each of Executive’s outstanding Long-Term Incentive Awards shall be
accelerated, with such acceleration and, if applicable, settlement to be
effective as of Executive’s Date of Termination.

 

Nothing in this Section 16(b)(iii) shall be construed to limit any more
favorable vesting applicable to Executive’s Long-Term Incentive Awards in the
Corporation’s plan(s) and/or the award agreements under which the Long-Term
Incentive Awards were granted.  The foregoing provisions are hereby deemed to be
a part of each Long-Term Incentive Award and to supersede any less favorable
provision in any agreement or plan regarding such Long-Term Incentive Award.

 

(d)                                 Notwithstanding any provision to the
contrary in this Agreement, no amount shall be paid or benefit provided pursuant
to Section 16(b)(ii) or (iii) or Section 16(c)(ii) or (iii) above and no
accelerated vesting of any Long-Term Incentive Awards shall occur pursuant to
Schedule 1 unless, on or prior to the 60th day following the date of Executive’s
Date of Termination, an effective general release of claims agreement (the
“Release”) in substantially the form attached hereto as Exhibit B has been
executed by Executive (or, in the event of Executive’s death or incapacity due
to Total Disability, his legal representative) and remains effective on such
date and any applicable revocation period thereunder has expired.

 

17.                               Additional Termination Provisions.

 

(a)                                 Payment Delay.  Notwithstanding anything to
the contrary in this Agreement, to the extent any payments to Executive pursuant
to this Agreement are non-qualified deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), then
(i) to the extent required by Section 409A of the Code, no amount shall be
payable unless Executive’s termination of employment constitutes a Separation
from Service (as defined below), and (ii) if Executive is deemed at the time of
his Separation from Service to be a “specified employee” for

 

9

--------------------------------------------------------------------------------


 

purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (B) the date of Executive’s death.  Upon the earlier
of such dates, all payments deferred pursuant to this Section 17(a) shall be
paid in a lump sum to Executive.  The determination of whether Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall made by the Corporation in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).  For purposes of this Agreement, a “Separation
from Service” shall mean Executive’s “separation from service” with the
Corporation as such term is defined in Treasury Regulation
Section 1.409A-1(h) and any successor provision thereto.

 

(b)                                 Exceptions to Payment Delay. 
Notwithstanding Section 17(a), to the maximum extent permitted by applicable
law, amounts payable to Executive pursuant to this Agreement shall be made in
reliance upon Treasury Regulation Section 1.409A-1(b)(9) (with respect to
separation pay plans) or Treasury Regulation Section 1.409A-1(b)(4) (with
respect to short-term deferrals).

 

(c)                                  Resignation Upon Termination. In the event
of termination of this Agreement other than for death, Executive hereby agrees
to resign from all positions held in the Corporation, including without
limitation any position as a director, officer, agent, trustee or consultant of
the Corporation or any subsidiary or affiliate of the Corporation.  Said
resignation will be effective immediately upon the termination of this
Agreement, unless the parties mutually agree in writing to a modified
resignation date or dates.

 

18.                               In-Kind Benefits and Reimbursements.
 Notwithstanding anything to the contrary in this Agreement, in-kind benefits
and reimbursements provided under this Agreement during any tax year of
Executive shall not affect in-kind benefits or reimbursements to be provided in
any other tax year of Executive and are not subject to liquidation or exchange
for another benefit.  Notwithstanding anything to the contrary in this
Agreement, reimbursement requests must be timely submitted by Executive and, if
timely submitted, reimbursement payments shall be made to Executive in
accordance with the Corporation’s reimbursement policy, but in no event later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.  In no event shall Executive be entitled to any
reimbursement payments after the last day of Executive’s taxable year following
the taxable year in which the expense was incurred.  This Section shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.

 

19.                               Section 409A; Separate Payments; No
Acceleration.  This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under the Agreement become subject to (a) the gross income inclusion set forth
within Code Section 409A(a)(1)(A) or (b) the interest and additional tax set
forth within Code Section 409A(a)(1)(B) (together, referred to herein as the
“Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of
Section 409A Penalties.  In no event shall the Corporation be required to
provide a tax gross-up payment to Executive or otherwise reimburse Executive
with respect to Section 409A Penalties.  For purposes of Section 409A of the
Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each series of installment payments Executive may
be eligible to receive under this Agreement shall be treated as a series of
“separate payments” within the meaning of Section 409A of the Code.  No payment
under this Agreement shall be made at a time earlier than that provided for in
this Agreement unless such payment is (i) an acceleration of payment permitted
to be made under Treasury

 

10

--------------------------------------------------------------------------------


 

Regulation §1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject
to additional taxes and interest under Section 409A.

 

20.                               Waiver; Notice.  A party’s failure to insist
on compliance or enforcement of any provision of this Agreement shall not affect
the validity or enforceability or constitute a waiver of future enforcement of
that provision or of any other provision of this Agreement by that party or any
other party.  Any and all notices required or permitted herein shall be deemed
delivered if delivered personally or if mailed by registered or certified mail
to the Corporation and Executive at the respective addresses provided on the
signature page of this Agreement, or at such other address or addresses as
either party may hereafter designate in writing to the other.

 

21.                               Governing Law; Severability.  This Agreement
shall in all respects be subject to, and governed by, the laws of the State of
New York.  The invalidity or unenforceability of any provision in the Agreement
shall not in any way affect the validity or enforceability of any other
provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision had never been in the Agreement.

 

22.                               Amendments; Assignment.  This Agreement may be
amended at any time by mutual consent of the parties hereto, with any such
amendment to be invalid unless in writing, signed by the Corporation and
Executive.  This Agreement, together with any amendments hereto, shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, assigns, heirs and personal representatives, except that
the rights and benefits of either of the parties under this Agreement may not be
assigned without the prior written consent of the other party, provided that the
Corporation may assign this Agreement to any affiliate of or successor to the
Corporation.

 

23.                               Arbitration.

 

(a)                                 Generally.  Except as otherwise provided in
Section 12 of this Agreement or as otherwise required by law, any dispute,
claim, question or controversy arising under or relating to this Agreement,
Executive’s employment with the Corporation or the termination thereof (each
such dispute, claim, question or controversy, a “Dispute”) shall be resolved by
submitting such Dispute to binding arbitration administered by JAMS pursuant to
its Employment Arbitration Rules and Procedures and subject to its Employment
Arbitration Minimum Standards of Procedural Fairness (collectively, the
“Rules”), and pursuant to the procedures set forth in this Section 23.  In the
event of any conflict between the Rules and the procedures set forth in this
Section 23, the procedures set forth in this Section 23 shall control.  Any such
arbitration shall be brought within any otherwise applicable statute of
limitations period, and shall be the sole and exclusive means for resolving such
Dispute (other than for injunctive relief pursuant to Section 12 of this
Agreement or as otherwise required by law).

 

(b)                                 Procedures.  Any arbitration shall be held
in New York, New York, and conducted before a single neutral arbitrator selected
by mutual agreement of the parties hereto within 30 days of the initiation of
the arbitration or, if they are unable to agree, by JAMS under its rules.  The
arbitrator shall take submissions and hear testimony, if necessary, and shall
render a written decision as promptly as practicable.  The arbitrator may grant
any legal or equitable remedy or relief the arbitrator deems just and equitable,
to the same extent that remedies or relief could be granted by a state or
federal court in the United States.  The decision of the arbitrator shall be
final, binding and conclusive on all parties and interested persons.  It is the
intention of the parties hereto that they shall be entitled to fair and adequate
discovery in accordance with the Federal Rules of Civil Procedure.  The parties
hereto shall keep confidential the fact of the arbitration, the dispute being
arbitrated, and the decision of the arbitrator.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Enforcement; Costs.  Judgment upon the
award rendered by the arbitrator may be entered in any court having competent
jurisdiction. All direct costs and expenses of the arbitration, including the
arbitrator’s fee, shall be paid by the Corporation regardless of who initiates
the arbitration, and each party shall pay their own respective attorneys’ fees
and disbursements. This arbitration clause constitutes a waiver of either
party’s right to a jury trial for all disputes relating to all aspects of the
employer/employee relationship including, without limitation, claims for
wrongful discharge, breach of contract, or claims relating to violation of any
laws and regulations relating to employment discrimination or harassment.

 

24.                               Headings.  The various headings in this
Agreement are inserted for convenience only and are not part of the Agreement.

 

25.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be original, but
all of which together will constitute one and the same Agreement.

 

26.                               Entire Agreement.  This Agreement revokes and
replaces all agreements previously entered into by the parties hereto, if any,
whether oral or written, regarding Executive’s employment with the Corporation
and its subsidiaries.  Any modification of this Agreement shall be effective
only if it is in writing and signed by the party to be charged.  In the event of
any conflict between the terms of this Agreement and the terms of any policy,
plan, or program by the Corporation and its subsidiaries, including the Employee
Handbook, the terms of this Agreement shall govern. With respect to any
continuing rights and obligations as between the Corporation and Executive
pursuant to the Employment Agreement between Executive and Digital
Generation, Inc. dated April 30, 2012, as amended on January 24, 2013 and as
assigned to the Corporation on February 6, 2014 (the “DG Agreement”), this
Agreement supersedes, replaces and overrides the DG Agreement.

 

27.                               Clawback.  All compensation received by
Executive shall be subject to the provisions of any clawback policy implemented
by the Corporation to comply with applicable law or regulation (including stock
exchange rules), including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder.

 

28.                               Right to Legal Counsel.  This Agreement has
been drafted by legal counsel representing the Corporation, but Executive has
participated in the negotiation of its terms.  Furthermore, Executive
acknowledges Executive has had an opportunity to review the Agreement and have
it reviewed by legal counsel, if desired, and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Executive have duly executed this
Agreement as of the day and year first above written.

 

 

CORPORATION:

 

 

 

Sizmek Inc.

 

 

 

 

 

By:

/s/ Neil Nguyen

 

 

 

 

 

Name:

Neil Nguyen

 

 

 

 

 

 

Title:

CEO & President

 

 

Address for Notice Purposes:

 

Sizmek Inc.

750 West John Carpenter Freeway

Suite 400

Irving, Texas 75039

Attention:  Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Andy Ellenthal

 

 

 

Printed Name:  Andy Ellenthal

 

 

 

 

Address for Notice Purposes:

 

 

 

24 St.Claire Ave

 

 

 

Old Greenwich CT 06870

 

 

13

--------------------------------------------------------------------------------


 

Schedule 1

 

Additional Compensation

 

Annual Incentive.

 

Beginning in calendar year 2014, Executive shall be eligible for an annual
incentive in a target amount of 50% of Base Salary (the “Annual Incentive”). The
annual target incentive criteria shall be 80% based upon the Corporation’s
achievement of financial objectives, which will include revenue and EBITDA, and
20% based on individual and management objectives. The exact detail regarding
these criteria shall be determined in the sole discretion of the Corporation,
after consultation with Executive.  Any such Annual Incentive so awarded shall
be based upon a tiered schedule of achievement for the particular Annual
Incentive year, as determined by the Compensation Committee.

 

Any Annual Incentive that becomes payable pursuant to this Schedule 1 shall be
paid in conjunction with the timing of the corporate Annual Incentive process in
effect at such time no later than March 15 of the year following the year for
which such Annual Incentive was earned. Notwithstanding anything to the contrary
contained in this Agreement or any applicable Annual Incentive plan, program or
arrangement, but except as provided in Section 16, Executive shall be entitled
to receive any such Annual Incentive only if Executive is employed on the last
business day of the fiscal year to which the Annual Incentive relates.

 

Annual Long-Term Incentive Award.  Beginning with the year 2014, and during each
year Executive will be eligible for an annual Long-Term Incentive Award, based
on performance, to be determined in conjunction with an annual market benchmark
review. Subject to Executive’s compliance with Section 16(d), there shall be
accelerated vesting of 100% of all outstanding Long-Term Incentive Awards upon
Executive’s termination of employment by the Corporation without Cause or
Executive’s resignation for Good Reason, in each case following a Change in
Control (as defined in the Corporation’s 2014 Incentive Award Plan).  Any
additional equity acceleration may be set forth in the applicable award
agreements evidencing the Long-Term Incentive Awards granted to Executive.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

no inventions or improvements

 

 

o

additional sheets attached

 

 

DATED:                         , 2014

 

Signature of Executive:

/s/ Andy Ellenthal

 

 

 

 

Printed Name of Executive:                                          Andy
Ellenthal

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This GENERAL RELEASE OF CLAIMS (this “Release”) is entered into as of this
           day of                 ,         , between Andy Ellenthal
(“Executive”), and Sizmek Inc., a Delaware corporation (the “Corporation”).

 

WHEREAS, Executive and the Corporation are parties to that certain Employment
Agreement dated as of March     , 2014 (the “Agreement”);

 

WHEREAS, the parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution and
non-revocation of this Release on the terms and conditions set forth herein and
in the Agreement; and

 

WHEREAS, the Corporation and Executive now wish to fully and finally to resolve
all matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, the parties hereby agree as follows:

 

1.                                      General Release of Claims by Executive.

 

(a)                                 Executive, on behalf of himself and his
executors, heirs, administrators, representatives and assigns, hereby agrees to
release and forever discharge the Corporation and all predecessors, successors
and their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, shareholders,
officers, general or limited partners, employees, attorneys, agents and
representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his employment with or service to the
Corporation (collectively, the “Corporation Releasees”), from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or, on or prior to the date hereof, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Corporation
(including any affiliate of the Corporation) or the termination thereof,
including any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, and claims of any kind that may be brought in
any court or administrative agency including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000,
et seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C.
Section 1981, et seq.; the Age Discrimination in Employment Act, as amended, 29
U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29
U.S.C.

 

1

--------------------------------------------------------------------------------


 

Section 206(d); regulations of the Office of Federal Contract Compliance, 41
C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Executive Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and the Human Rights Law and ordinances of
the State and City of New York.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

 

(i)                                     Claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

(ii)                                  Claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Corporation;

 

(iii)                               Claims pursuant to the terms and conditions
of the federal law known as COBRA or similar state law;

 

(iv)                              Claims for indemnity under the bylaws of the
Corporation, as provided for by Delaware law or under any applicable insurance
policy with respect to Executive’s liability as an employee, director or officer
of the Corporation;

 

(v)                                 Claims based on any right Executive may have
to enforce the Corporation’s executory obligations under the Agreement; and

 

(vi)                              Claims Executive may have to vested or earned
compensation and benefits.

 

(b)                                 Executive acknowledges this Release was
presented to him on                   , 20    , and that Executive is entitled
to 21 days’ time in which to consider it.  Executive further acknowledges the
Corporation has advised him that he is waiving his rights under the ADEA, and
that Executive should consult with an attorney of his choice before signing this
Release, and Executive has had sufficient time to consider the terms of this
Release.  Executive represents and acknowledges that if Executive executes this
Release before 21 days have elapsed, Executive does so knowingly, voluntarily,
and upon the advice and with the approval of Executive’s legal counsel (if any),
and that Executive voluntarily waives any remaining consideration period.

 

(c)                                  Executive understands that after executing
this Release, Executive has the right to revoke it within 7 days after his
execution of it.  Executive understands this Release will not become effective
and enforceable unless the 7-day revocation period passes and Executive does not
revoke the Release in writing.  Executive understands this Release may not be
revoked after the 7-day revocation period has passed.  Executive also
understands any revocation of this Release must be made in writing and delivered
to the Corporation at its principal place of business within the 7 day period. 
In the event any payments are made or benefits provided by the Corporation
pursuant to Section 16(b)(ii) or (iii) or Section 16(c)(ii) of the Agreement or
pursuant to Schedule 1 to the Agreement prior to the effective date of this
Release and Executive revokes this Release pursuant to this
Section 1(c) thereafter, Executive shall immediately repay to the Corporation
any such amounts.  Executive hereby acknowledges and agrees Executive’s
revocation right pursuant to this Section 1(c) does not apply to this sentence,
which shall survive any revocation of this Release by Executive.

 

(d)                                 Executive understands this Release shall
become effective, irrevocable, and binding upon Executive on the eighth day
after his execution of it, so long as Executive has not revoked it within the
time period and in the manner specified in clause (d) above.  Executive further
understands

 

2

--------------------------------------------------------------------------------


 

Executive will not be given any severance benefits under the Agreement unless
this Release is effective on or before the date that is 60 days following the
Executive’s Date of Termination (as defined in the Agreement).

 

2.                                      No Assignment.  Executive represents and
warrants to the Corporation Releasees that there has been no assignment or other
transfer of any interest in any Claim that Executive may have against the
Corporation Releasees.  Executive agrees to indemnify and hold harmless the
Corporation Releasees from any liability, claims, demands, damages, costs,
expenses and attorneys’ fees incurred as a result of any such assignment or
transfer from Executive.

 

3.                                      Severability.  Whenever possible, each
provision of this Release shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Release is held to
be invalid, illegal or unenforceable in any respect under applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of any other provision of
this Release or the validity, legality or enforceability of such provision in
any other jurisdiction, but this Release shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

4.                                      Arbitration.  This Release shall be
subject to arbitration as set forth in Section 23 of the Agreement.

 

5.                                      Governing Law.  This Release shall in
all respects be subject to, and governed by, the laws of the State of New York.

 

6.                                      Entire Agreement.  This Release and the
Agreement shall constitute the entire agreement and understanding between the
parties with respect to the subject matter hereof and thereof and supersede and
preempt any prior understandings, agreements or representations by or between
the parties, written or oral, which may have related in any manner to the
subject matter hereof or thereof.

 

7.                                      Amendment and Waiver.  The provisions of
this Release may be amended or waived only by the written agreement of the
Corporation and Executive, and no course of conduct or failure or delay in
enforcing the provisions of this Release shall affect the validity, binding
effect or enforceability of this Release.

 

8.                                      Counterparts.  This Release may be
executed in two counterparts, each of which shall be deemed to be an original
and both of which together shall constitute one and the same instrument.  The
parties hereto agree to accept a signed facsimile copy or portable document
format of this Release as a fully binding original.

 

9.                                      Headings.  The headings set forth in
this Release are for convenience only and shall not be used in interpreting this
Release.  Either party’s failure to enforce any provision of this Release shall
not in any way be construed as a waiver of any such provision, or prevent that
party thereafter from enforcing each and every other provision of this Release.

 

10.                               Right to Legal Counsel.  This Release has been
drafted by legal counsel representing the Corporation, but Executive has
participated in the negotiation of its terms.  Furthermore, Executive
acknowledges Executive has had an opportunity to review this Release and have it
reviewed by legal counsel, if desired, and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Release.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first written above.

 

 

CORPORATION:

 

 

 

Sizmek Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

Printed Name:    Andy Ellenthal

 

4

--------------------------------------------------------------------------------